Citation Nr: 1646295	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  15-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Service connection for severe peripheral neuropathy, to include as due to exposure to herbicides. 

2. Service connection for vitiligo, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.   

In February 2016, the Veteran submitted additional evidence and argument with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, the Board also notes that the Veteran's VA Form 9, Substantive Appeal, was received after February 2, 2013, and it is thereby subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165, 1190 (Aug. 12, 2012) (amending 38 U.S.C. § 7105 to add subsection (e) which provides that, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration) codified at 38 U.S.C.A. § 7105 (e) (West 2014). The Veteran did not request AOJ consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks entitlement to service connection for peripheral neuropathy and for vitiligo on the basis that he developed the conditions due to his period of service, to include exposure to herbicides therein.  

In his January 2013 claim, the Veteran reported that his peripheral neuropathy began in approximately 1969 to 1970.  The Veteran reported that he had not yet sought treatment for the peripheral neuropathy because it had been diagnosed in December 2012.  He also reported that his vitiligo began in 1969.  He reported treatment at VA and at Yale-New Haven Hospital in Connecticut for his vitiligo.  

During his December 2015 hearing, the Veteran testified that he began having pains in service; as time went by, he reported that he began to stumble and fall.  He stated that he had started to realize that if he put both hands on his head he would fall and lose his balance and he never knew why.  He testified that he did not think he had to tell anyone about it and he thought it was just his problem to deal with.  He also reported that he had tried to get a job for the telephone company when he separated from the military.  However, the Veteran said that he was not hired because he had a skin condition and could not work in the sun.  The Veteran stated that he sought treatment for the condition approximately three years after he got out of the service, and the condition had become severe by that time.  He testified that he was almost an albino at that time and reported that he is now.  

In February 2016, the Veteran submitted a statement from Dr. S.M. regarding his claim of entitlement to service connection for peripheral neuropathy.  Dr. S.M. indicated that it is "possible" that the Veteran's peripheral neuropathy was caused by Agent Orange.  He indicated that he could not say probable because of the absence of a definite time that the peripheral neuropathy had its onset.  

Also in February 2016, the Veteran submitted a statement from Dr. W.N. regarding his vitiligo.  Dr. W.N. indicated that he could not say with "certainty" whether the Veteran's vitiligo was caused by exposure to Agent Orange, but he noted that there did appear to be a temporal relationship since his vitiligo first appeared at the end of the Veteran's tour of duty in Vietnam.  

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2016).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395  (June 12, 2007). 

The Board is cognizant that there is no VA presumption for service connection for skin disorders such vitiligo or for peripheral neuropathy that does not manifest within one year of discharge (or early) as due to herbicide exposure.  However, although the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection. 23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. 

The Board notes that the Veteran's service personnel records show that he was stationed in Vietnam from January 1969 to January 1970.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307 (a)(6)(iii) and upheld by the Federal Circuit in Haas. See Haas v. Peake, 525 F.3d. 1168   (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  In a claim for service connection, the duty to provide an examination is triggered where there is competent evidence of a current disability; evidence establishing that an event, injury or disease occurred in service; an indication that the current disability may be associated with the veteran's service; and insufficient competent evidence to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran served in Vietnam and has asserted that both his peripheral neuropathy and his vitiligo began in service and have persisted to present.  There is also medical evidence of record that shows a current disability and an indication that the Veteran's peripheral neuropathy and vitiligo may be related to the Veteran's period of service.  The Board will afford the Veteran VA examinations with medical opinions to determine whether the Veteran's current peripheral neuropathy and vitiligo is related to any incident of service, to include whether it is related to his period of service and presumed exposure to herbicides.      

On remand the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran has reported treatment from Yale-New Haven Hospital and Dr. W.B. (Hearing Transcript pg. 7).  He also submitted statements from Dr. S.M. and Dr. W.N.  Thus, all ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's private treatment records, including records from Yale-New Haven Hospital, Dr. W.B., Dr. S.M., and Dr. W.N.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a VA examination and obtain an opinion from an appropriate VA examiner to determine whether any currently-diagnosed peripheral neuropathy is related to his period of service, to include his presumed exposure to herbicides.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  All indicated testing must be conducted. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  In light of the foregoing, the examiner is asked to determine the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy is etiologically related to his period of service, to include in-service herbicide exposure?*

*The Board is cognizant that there is no VA presumption of service connection for peripheral neuropathy that is not deemed to be "early onset" due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's peripheral neuropathy is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

3.  Provide the Veteran with a VA examination and obtain an opinion from an appropriate VA examiner to determine whether any currently-diagnosed vitiligo is related to his period of service, to include his presumed exposure to herbicides.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  All indicated testing must be conducted. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  In light of the foregoing, the examiner is asked to determine the following:

Is it at least as likely as not (50 percent or greater probability) that the vitiligo is etiologically related to his period of service, to include in-service herbicide exposure?*

*The Board is cognizant that there is no VA presumption of service connection for vitiligo due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's vitiligo is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

4.  Thereafter, readjudicate the claims of service connection for peripheral neuropathy and vitiligo.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

